UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 North Crescent Ridge Drive 76-0333165 (State or other jurisdiction of The Woodlands, Texas 77381 (I.R.S. Employer Incorporation or organization) (Address of principal executive Identification No.) offices and zip code) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of August 11, 2008, there were outstanding 12,263,558 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (A development stage company) For the Quarter Ended June 30, 2008 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets as of June 30, 2008 and December 31, 2007 1 Unaudited Statements of Expenses: For the three and six months ended June 30, 2008 and 2007 and from Inception (January 22, 2003) through June 30, 2008 2 Unaudited Statements of Cash Flows: For the six months ended June 30, 2008 and 2007 and from Inception (January 22, 2003) through June 30, 2008 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures PART I - FINANCIAL INFORMATION Item 1.Financial Statements OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS (unaudited) June 30, December 31, 2008 2007 Assets Current assets: Cash and cash equivalents $ 3,493,781 $ 2,645,482 Other current assets 363,533 355,266 Total current assets 3,857,314 3,000,748 Property & equipment, net of accumulated depreciation of $730,940 and $614,079 respectively 1,284,731 1,370,647 Total assets $ 5,142,045 $ 4,371,395 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 742,316 $ 938,442 Accounts payable - related parties 99,221 54,091 Accrued expenses 879,915 1,022,461 Current maturity of loan payable 62,717 60,360 Total current liabilities 1,784,169 2,075,354 Long term liabilities: Loan payable 131,847 162,456 Total liabilities 1,916,016 2,237,810 Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.50 par value, 100,000,000 shares authorized, 10,259,684 and 6,696,784 shares issued and outstanding 5,129,801 3,348,351 Additional paid in capital 82,546,374 76,498,054 Deficit accumulated during the development stage (84,450,146 ) (77,712,820 ) Total stockholders' equity 3,226,029 2,133,585 Total liabilities and stockholders' equity $ 5,142,045 $ 4,371,395 See accompanying notes to consolidated financial statements 1 OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES Three and six months ended June 30, 2008 and 2007 and the Period from January 22, 2003 (Inception) to June 30, 2008 (unaudited) Three Months Three Months Six Months Six Months Inception Ended Ended Ended Ended through June 30, June 30, June 30, June 30, June 30, 2008 2007 2008 2007 2008 Research and development $ 2,331,592 $ 3,712,208 $ 4,705,528 $ 6,959,674 $ 58,463,065 General and administrative 1,298,180 865,744 2,007,697 1,715,530 19,632,472 Depreciation and amortization 58,793 50,096 117,070 98,925 635,280 Loss on disposal of assets 116 4,034 116 4,034 495,617 Operating loss (3,688,681 ) (4,632,082 ) (6,830,411 ) (8,778,163 ) (79,226,434 ) Interest income 31,495 141,971 69,204 320,794 1,323,030 Other income 26,584 - 34,901 - 106,904 Gain on extinguishment of debt - 1,612,440 Interest expense (4,694 ) (3,691 ) (11,020 ) (6,144 ) (8,266,086 ) Net loss $ (3,635,296 ) $ (4,493,802 ) $ (6,737,326 ) $ (8,463,513 ) $ (84,450,146 ) Basic and diluted loss per share $ (0.36 ) $ (0.67 ) $ (0.73 ) $ (1.26 ) N/A Weighted average shares outstanding 10,235,223 6,696,784 9,273,485 6,696,784 N/A See accompanying notes to consolidated financial statements 2 OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS Six months ended June 30, 2008 and 2007 and the Period from January 22, 2003 (Inception) to June 30, 2008 (unaudited) Six Months Ended Inception June 30, through 2008 2007 June 30, 2008 Cash flows from operating activities Net loss $ (6,737,326 ) $ (8,463,513 ) $ (84,450,146 ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - 112,440 Stock issued for acquired research and development - - 26,286,589 Stock issued for services 68,561 - 1,929,961 Stock issued for debt in excess of principal - - 109,070 Amortization of discount on notes payable due to warrants and beneficial conversion feature - - 6,313,205 Realized gain on marketable securities - 25,912 - Gain on extinguishment of debt - - (1,612,440 ) Depreciation 117,070 98,925 635,280 Debt financing costs - - 365,910 Option expense 1,388,812 1,415,113 13,413,735 Loss on disposition of fixed assets 116 4,034 495,617 Changes in: - Marketable securities - 2,926,184 - Prepaid and other expenses (8,267 ) (245,995 ) (780,206 ) Accounts payable (150,996 ) 404,906 391,896 Accrued expenses (142,546 ) 707,926 753,261 Net cash used in operating activities (5,464,576 ) (3,126,508 ) (36,035,828 ) Cash flows from investing activities Purchase of property & equipment (31,270 ) (112,591 ) (1,337,741 ) Net cash used in investing activities (31,270 ) (112,591 ) (1,337,741 ) Cash flows from financing activities Common stock sold for cash, net of offering costs 6,372,397 - 32,882,134 Common stock repurchased and canceled - - (325 ) Proceeds from debt - 137,286 8,102,199 Repayments on notes payable (28,252 ) - (116,658 ) Net cash provided by financing activities 6,344,145 137,286 40,867,350 Net change in cash and cash equivalents 848,299 (3,101,813 ) 3,493,781 Cash and cash equivalents at beginning of period 2,645,482 12,019,914 - Cash and cash equivalents at end of period $ 3,493,781 $ 8,918,101 $ 3,493,781 See accompanying notes to consolidated financial statements 3 Cash paid for: Income tax $ - $ - $ - Interest - - 429 NON-CASH TRANSACTIONS Issuance of common stock to Sportan shareholders - - 147,733 Issuance of common stock for accrued interest - - 525,513 Conversion of notes payable to common stock - - 6,407,980 Conversion of accrued liabilities to common stock - - 197,176 Conversion of accounts payable to note payable - - 93,364 Discount on convertible notes relating to: - warrants - - 3,309,790 - beneficial conversion feature - - 1,715,973 - stock attached to notes - - 1,287,440 Reclassification of derivative liabilities - 6,656,677 - See accompanying notes to consolidated financial statements 4 OPEXA THERAPEUTICS, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Opexa Therapeutics, Inc., a development stage company, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K, have been omitted. Note 2.Going Concern Opexa incurred a net loss of approximately $6.7 million for the six months ended June 30, 2008 and has an accumulated deficit of approximately $84.4 million.The cash balance of $3.5 million as of June 30, 2008 is not sufficient to fund our operations for the next twelve months if we are to execute our operating plan including the completion of our Phase IIb clinical trial of Tovaxin for the treatment of multiple sclerosis (“MS”) and continue with the next phase of development. These conditions raise substantial doubt as to Opexa’s ability to continue as a going concern. Management continues to seek means to raise additional capital through sales of equity.The financial statements do not include any adjustments that might be necessary if Opexa is unable to continue as a going concern. Note 3.Marketable Securities Opexa considers all highly liquid investments with an original maturity of three months or less, when purchased, to be cash equivalents. Investments with maturities in excess of three months but less than one year are classified as short-term investments and are stated at fair market value. At June 30, 2008, Opexa invested $3.5 million in a money market account with an average market yield of 2.5%. Interest income of $69,204 was recognized for the six months ended June 30, 2008 in the statements of expenses.As of June 30, 2008, the Company held no auction rate securities. Note 4.Commitments and Contingencies In September 2006, Opexa entered into an Individual Project Agreement (IPA) with PharmaNet, LLC (PharmaNet), a contract research organization focused on managing central nervous system clinical trials.Pursuant to such IPA, PharmaNet, LLC will provide Opexa with services in connection with its Phase IIb clinical trial.Under the terms of the IPA, Opexa is required to advance funds for investigator grants, professional fees and out of pocket expenses. In March 2008, PharmaNet agreed to waive the investigator grant advance requirement and in return Opexa will pay the invoice in full within 30 days of receipt.In June 2008, PharmaNet agreed to revise the professional fee advance to $233,000 to be applied 1/8th per month to invoices for the months of May through December 2008.PharmaNet will continue to hold a $60,000 advance for out-of-pocket expenses.At the conclusion of the program, advance balances remaining will be applied to outstanding invoices.These advances are treated as prepaid items and included in the other current assets section of the balance sheet. As of June 30, 2008, the advance balance to PharmaNet, LLC was $234,750. In July 2007, Opexa entered into a seconded amended and restated license agreement with the University of Chicago that requires Opexa to make milestone payments of up to $1,350,000 if certain late stage clinical trial and FDA approval milestones are achieved.Opexa has determined that these payments are not probable at this time and thus no liability has been recorded as of June 30, 5 Note 5.Loan Payable Loan payable consists of an equipment line of $250,000 with Wells Fargo Bank of which $194,564 was outstanding as of June 30, 2008. This loan has an interest rate of 7.61% per annum, matures in May 2011 and is secured by Opexa’s furniture and equipment purchased with the loan proceeds.Payments are due and payable monthly on the same day of each month until maturity. Note 6.Equity In February, 2008, Opexa entered into an Underwriting Agreement with MDB Capital Group LLC, for itself and as representative of several underwriters, relating to the public offering of 3,500,000 shares of Opexa’s common stock and 3,500,000 Series E warrants, each warrant to purchase one share of common stock at an exercise price of $2.00 per share. Pursuant to the Underwriting Agreement, Opexa granted the underwriters a 30-day option to purchase up to an additional 525,000 shares of common stock and 525,000 warrants to cover over-allotments. The closing for the sale of shares of common stock and warrants took place in February 2008. The underwriters exercised their over-allotment option as to the warrants only, and Opexa sold an aggregate of 3,500,000 shares and 4,025,000 warrants. The public offering price for each share was $2.00, and the public offering price for each warrant was $0.15. Each share and each warrant was sold to the underwriters at the public offering price of each security less an underwriting discount of 10%.
